Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 25-38 and 40 is indicated because the prior art of record does not show or fairly suggest a beverage brewing device wherein the bottom wall defines a receptacle opening extending inwardly into the bottom wall partially toward a center of the bottom wall; wherein the bottom wall defines a lower opening extending inwardly toward a center of the bottom wall; wherein the receptacle volume extends inwardly from the inner sidewall surface along the planar portion toward a center of the planar portion; or wherein a bottom indentation extends through the bottom from the outer bottom surface to the inner bottom surface and extends inwardly from the bottom perimeter partially toward a center of the bottom as recited in claims 25, 27, 30 and 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/09/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761